                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHN D. HAYWOOD,                           )
                                           )
                           Plaintiff,      )
                                           )
vs.                                        )     Case No. 18-cv-21-GCS
                                           )
DIRECTOR IDOC, ET AL,                      )
                                           )
                           Defendants.     )

                           JUDGMENT IN A CIVIL ACTION

SISON, Magistrate Judge:

      IT IS HEREBBY ORDERED AND ADJUDGED that pursuant to the Order entered

by this Court on July 2, 2020 (Doc. 71), Judgment is entered in favor of Defendant Feinerman

and against Plaintiff, John D. Haywood.

      Pursuant to the Order entered on March 1, 2018 (Doc. 14), Defendants Predi, Medical

Staff (Robinson CC) and Medical Staff (Big Muddy CC) were dismissed with prejudice from

this action. Defendants Director IDOC, Conners/Conder, Gates, Sheirers, Wells, Lamb,

Adams, Donahue and Larrest were dismissed without prejudice from this action. The

Claims against Defendants Maue, Estato, Butler, Beyler/Baylor, Tubbs, Goings,

Cunningham, Dr. Shev/Shef, Collins and Tammy were severed into new cases.

      Plaintiff, John D. Haywood, shall take nothing from this matter.

      IT IS SO ORDERED.

DATED: July 7, 2020                       MARGARET M. ROBERTIE, Clerk of Court
                                          s/ Dana Winkeler
                                          Deputy Clerk

Approved: s/ Gilbert C. Sison
Gilbert C. Sison, U.S. Magistrate Judge
                                                                                   Page | 1
